Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania19103-7098 (215) 564-8000 MMabry@stradley.com April 23, 2010 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: Mary Cole Re:EGA Emerging Global Shares Trust File Nos. 333-155709 and 811-22255 Ladies and Gentlemen: Pursuant to Rule 485(b) under the Securities Act of 1933, as amended (“1933 Act”), submitted electronically for filing via EDGAR, enclosed please find Post-Effective Amendment No. 4, Amendment No. 6 (the “Amendment”), to the Registration Statement on Form N-1A of EGA Global Shares Trust (the “Trust”).This Amendment is being filed, for effectiveness as of April 26, 2010, in order to: (1) include responses to comments from the staff of the Securities and Exchange Commission with respect to the Trust’s Post-Effective Amendment No. 3, Amendment No. 5 filed on February 9, 2010; and (2) make certain other non-material changes. As counsel to the Trust, we have assisted in preparing the Amendment, and, in our judgment, it does not contain disclosures that would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. If you have any questions or comments regarding this filing, please call me at the above number, or in my absence, Aidan H. O’Connor at (202) 419-8406. Very truly yours, /s/Michael D. Mabry Michael D. Mabry cc:Robert C. Holderith James J. Valenti
